Citation Nr: 0819770	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-28 349A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming

THE ISSUE

1. Entitlement to service connection for a left knee 
disability to include as secondary to the service-connected 
right knee disability.

2. Entitlement to a rating higher than 10 percent for right 
hallux valgus with callus and metatarsophalangeal joint 
resection.

3. Entitlement to a temporary total rating based on 
convalescence from right foot surgery performed by VA in June 
2006.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1975 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in October 2005 and in 
January 2007, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, WY.  

In March 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 


FINDINGS OF FACT

1. The current left knee disability to include arthritis was 
not affirmatively shown to have been present during service; 
the current left knee disability to include arthritis was not 
manifested to a compensable degree within one year from the 
date of separation from service; the current left knee 
disability to include arthritis, first diagnosed after 
service beyond the one-year presumptive period for arthritis 
as a chronic disease, is unrelated to an injury, disease, or 
event of service origin; and the current left knee disability 
to include arthritis was not caused by or made worse by the 
service-connected right knee disability. 

2. The right foot hallux valgus with callus and 
metatarsophalangeal joint resection is manifested by pain, 
minimal edema, and mild tenderness to palpation without 
evidence of moderately severe foot injure.

3. Following the right foot surgery by VA in June 2006, at 
least one month of convalescence was not required; and severe 
postoperative residuals such as incompletely healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited) 
has not been demonstrated.


CONCLUSIONS OF LAW

1. The left knee disability to include arthritis was not 
incurred in or aggravated by service; service connection for 
left knee disability to include arthritis may not be presumed 
based on the one-year presumption for a chronic disease; and 
the current left knee disability to include arthritis is not 
proximately due to or the result of service-connected right 
knee disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).

2. The criteria for a rating higher than 10 percent for right 
foot hallux valgus with callus and metatarsophalangeal joint 
resection have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, and Diagnostic Codes 5280 and 5284 (2007).

3. The criteria for a temporary total disability rating based 
on convalescence following right foot surgery by VA in June 
2006 have not been met. 38 U,S.C.A. §§ 1155, 5107(b) (West 
2002): 38 C.F.R. § 4.30 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include notice 
of the type of evidence needed to substantiate a claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2005, in March 2006, in April 2006, 
and in July 2006.  The veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  

The veteran also was notified of the evidence necessary to 
substantiate secondary service connection, that is, evidence 
of a relationship between the claimed condition and the 
service-connected condition.  The VCAA notice included the 
type of evidence needed to substantiate the claim for 
increase, namely, evidence that the disability had become 
worse and the effect that worsening has on employment and 
daily life  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
veteran was asked to submit any evidence that would include 
that in his possession.  The VCAA notice included the 
provisions for the effective date of the claims that is, the 
date of receipt of the claims, and for the degree of 
disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life, except for 
general notice of the criteria of the Diagnostic Code under 
which the claimant is rated, which consists of a specific 
measurement or test result).  

To the extent that the VCAA notice was provided after the 
initial adjudication of the claim of service connection for a 
left knee disability, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  



The procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the statement of the case, dated in September 
2006.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

To the extent that the VCAA notice letter did not address the 
evidence necessary to substantiate the claim for a temporary 
total rating based on convalescence, the content error was 
cured without prejudice to the veteran because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim as after the veteran was notified in 
the statement of the case of the criteria for a temporary 
total rating he had the opportunity to submit additional 
argument and evidence and to address the claim at a hearing, 
which he did.  As the content timing error did not affect the 
essential fairness of the adjudication of the claim, the 
presumption of prejudicial error as to the content error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 487 F.3d 
881 (2007). 

To the extent that the VCAA notice did not include the 
Diagnostic Code under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Code and rating criteria as provided 
in the statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim.  As the content error 
did not affect the essential fairness of the adjudication of 
the claim for increase, the presumption of prejudicial error 
as to the content error in the VCAA notice is rebutted.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim); Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  

The RO has obtained service medical records, VA records, and 
afforded the veteran VA examinations and obtained a medical 
opinion on the claim of secondary service connection.  The 
veteran was also afforded a VA examination on the claim for 
increase. 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim of Service Connection

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110,  1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Where a veteran served continuously for ninety (90) days or 
more and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Factual Background 

Left Knee

The service medical records show that in October 1986 an X-
ray of the left knee was negative on the veteran's complaint 
of instability.  On separation examination, there was 
reference to the right knee, but not the left knee.    

After service, in a rating decision in October 1992 the RO 
granted service connection for right patellofemoral syndrome. 

VA records disclose that in February 2002 the assessment was 
arthritis of the left knee.  In July 2004, X-rays revealed 
arthritis in the left knee.  In November 2005, the veteran 
complained that his left knee hurt, especially on stairs or 
with extensive walking.  The examiner reported that the 
veteran's left knee was bothersome due to the service-
connected right knee.  

On VA examination in April 2006, the veteran complained that 
his left knee had bothered him for the last year and a half. 

Physical examination shows normal gait, no boney deformity 
and no muscle atrophy about the calf or thigh area.  There 
was no swelling or joint effusion, no distal edema, no joint 
line or peripatellar tenderness, no anterior or posterior 
translocation, no medial or lateral opening.  X-rays revealed 
that the knee was generally preserved throughout. The 
examiner, after reviewing the claims folder and examining the 
veteran, reported that the veteran had left knee pain with 
near full range of motion, but the etiology was unclear.  The 
examiner expressed the opinion that it is less likely than 
not that the current left knee complaints were due to the 
service-connected right knee.  

In March 2008, the veteran testified that his left knee 
disability is due to an altered gait due to his service-
connected disabilities of the right knee and right foot. 

Analysis

On the basis of the service medical records, the current left 
knee disability to include arthritis was not affirmatively 
shown during service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  



The service medical records do document a complaint of left 
knee instability with a negative X-ray in 1986 with no 
further complaint or history of left knee abnormality, but as 
the service medical records lack the documentation of the 
combination of manifestations sufficient to identify a 
chronic left knee disability on the basis of a single, 
isolated complaint and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service medical records, then 
a showing of continuity of symptomatology after service is 
required to support the claim.

After service, VA records document a left knee complaint in 
2002 and X-ray evidence of arthritis in 2004.  The absence of 
continuity of left knee complaints from 1986 to 2002 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b).  For 
this reason, service connection for a left knee disability 
based on continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) is not established.  

Also, the record shows that left knee arthritis was first 
documented in 2002, well beyond the one-year presumptive 
period for arthritis as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial documentation 
of a left knee disability after service under 38 C.F.R. § 
3.303(d), although the veteran is competent to describe left 
knee symptoms, left knee arthritis is not a condition under 
case law that has been found to be capable of lay 
observation, and the determination as to the presence of left 
knee arthritis therefore is medical in nature, that is, not 
capable of lay observation.  

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

As the Board may consider only independent medical evidence 
to support its finding as to questions of a medical diagnosis 
or of medical causation, not capable of lay observation, and 
as there is no medical evidence of record suggesting a causal 
association or causal link between a left knee disability and 
an established left knee injury or disease of service origin, 
the preponderance of the evidence is against the claim of 
direct service connection, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

On the question of secondary service connection, in November 
2005, a VA examiner reported that the veteran's left knee was 
bothersome due to the service-connected right knee.  On VA 
examination in April 2006, after  review of the record, the 
VA examiner expressed the opinion that it was less likely 
than not that the current left knee complaints were due to 
the service-connected right knee arthritis.  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed and 
whether or not, and the extent to which they reviewed the 
record.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the analytical findings, and the probative 
weight of a medical opinion may be reduced if the physician 
fails to explain the basis for an opinion.  Sklar v. Brown, 5 
Vet. App. 140 (1993).

Among the factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

After a review of the medical opinions, the VA examiner in 
2006 reported that the veteran's file had been reviewed and 
that the examination of the left knee was essentially normal, 
except for the veteran's complaint of pain.  

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable medical opinion because the physician 
relied on the facts in the record and explained that the 
etiology of the veteran's left knee pain was unclear in light 
of the findings on the examination.  The other VA examiner 
did not review the file and only reported the veteran's 
subjective complaints and did not identify any objective left 
knee abnormality.

In balancing the evidence and placing greater weight on the 
unfavorable nexus opinion, the Board finds that the left knee 
disability to included arthritis was not caused by or made 
worse by the service-connected right knee under 38 C.F.R. 
§ 3.310.

As for the veteran's statement and testimony, relating his 
left knee disability to his service-connected right 
disability, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore the 
veteran's statements and testimony are not competent evidence 
on the question of medical causation, that is, the 
relationship between the left knee disability and service-
connected right knee disability.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
the favorable medical evidence has been rejected for the 
reasons articulated above, the Board finds that the 
preponderance of the evidence is against the claim of 
secondary service connection, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).



Right Foot Hallux Valgus with Callus and Metatarsophalangeal 
Joint Resection.

Factual Background

On VA examination in September 2006, the veteran complained 
of continued right foot pain and swelling with limited 
endurance walking due to pain for which he took pain 
medication.  The veteran stated that after being on his feet 
for half an hour had to sit down due to pain and that his 
daily activities limited by the inability to walk for a 
prolonged period. There was no instability or locking, and 
the veteran did not use braces or support devices. 

Physical examination revealed no evidence of callous 
formation, pressure sores, muscle atrophy, swelling, joint 
effusion, distal edema, boney deformity or hallux valgus.  
There was a well healed surgical scar at the 5th metatarsal 
area with only minimal residual color changes.  There was 
minimal edema over the dorsum of the foot in the metatarsal 
area and mild tenderness to palpation.  The 5th digit had a 
20 degree valgus deformity residual.  There was slight pain 
across the metarasal region with heel raises.  The veteran 
walked around without complaint, but he favored his right 
foot.  There was no evidence of abnormal foot wear.  
Dorsiflexion and plantar flexion of the ankles were normal. 

In January 2007, the veteran indicated he had to wear ankle 
braces.  

In March 2008, the veteran testified that he has pain in his 
right foot after about 20 minutes of standing or walking.  He 
stated he owned a grocery store, worked mostly by himself, 
and due to his right foot had problems maintaining the store.  
He indicated that after his surgery in June 2006, he 
convalesced for three to four weeks with his foot propped up, 
and as he began to walk better he had to sit down more than 
usual for about two to three months.  



Claim for Increase

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis

Right foot hallux valgus with callus and metatarsophalangeal 
joint resection is currently rated at 10 percent under 38 
C.F.R. § 71a, Diagnostic Codes 5279 and 5280.  Under either 
Diagnostic Code, the current 10 percent rating is the maximum 
schedular rating.  

Also applicable in rating the disability is Diagnostic Code 
5284, which provides a 20 percent rating for a moderately 
severe foot injury.

The rating factors for a disability of the musculoskeletal 
system included functional loss due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

On VA examination in September 2006, the veteran complained 
of pain, but there was no evidence of callous formation, 
pressure sores, muscle atrophy, swelling, joint effusion, 
distal edema, boney deformity, or hallux valgus.  There was a 
well healed surgical scar at the 5th metatarsal area with 
only minimal residual color changes.  There was minimal edema 
over the dorsum of the foot in the metatarsal area and mild 
tenderness to palpation.  The 5th digit had a 20 degree 
valgus deformity residual.  There was slight pain across the 
metarasal region with heel raises.  The veteran walked around 
without complaint, but he favored his right foot.  There was 
no evidence of abnormal foot wear.  Dorsiflexion and plantar 
flexion of the ankles were normal.  Overall, the findings do 
not support a finding of a moderately severe foot injury 
under Diagnostic Code 5284. 

For these reasons, the preponderance of the evidence is 
against the claim for a higher rating, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Extraschedular Rating 

The veteran has complained that his productivity at work has 
decreased due to his right foot disability.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria because the rating criteria 
reasonably describe the veteran's disability level and the 
level of disability is contemplated by the rating schedule 
and the assigned schedular evaluation is therefore adequate 
and no referral for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is necessary.

Temporary Total Disability Rating

Under 38 C.F.R. § 4.30, a temporary total rating for 
convalescence will be assigned from the date of hospital 
admission and continue for 1, 2, or 3 months from the first 
day of the month following hospital discharge when treatment 
of a service-connected disability results in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  An extension of 1, 2, or 3 months beyond the 
initial 3 months may be granted and extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made, upon request.  38 C.F.R. § 4.30.


In June 2006, the veteran underwent a partial right fifth 
metarsophalangeal joint resection.  Three days late the 
veteran complained of minimal pain and swelling of the right 
foot, and he was on his feet working and riding his 
motorcycle.  In July 2006, sutures were removed.  In November 
2006, the incision was healed. 

In March 2008, the veteran testified that after his surgery 
in June 2006 he convalesced for three to four weeks with his 
foot propped up, and as he began to walk better he had to sit 
down more than usual for about two to three months.  

The record does not establish that the surgery in June 2006 
necessitated at least one month of convalescence as three 
days after the surgery the veteran was on his feet and 
working.  This is not inconsistent with the veteran's 
testimony that he "convalesced" for three to four weeks 
after the surgery by propping-up his foot.  There is a 
distinction between being prudent after any surgical 
procedure and the necessity for convalescence due to the 
surgical procedure itself.  Also, there were no severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, or therapeutic 
immobilization of one major joint or more, application of a 
body case, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited). 

For these reasons, the preponderance of the evidence is 
against the temporary total convalescent rating for right 
foot surgery by VA in June 2006.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for left knee disability to include as 
secondary to the service-connected right knee disability is 
denied.  

A rating higher than 10 percent for service-connected right 
foot hallux valgus with callus and metatarsophalangeal joint 
resection is denied.

Temporary total rating based on convalescence following right 
foot surgery by VA in June 2006 is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


